Citation Nr: 0533691	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from July 1969 
to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


FINDINGS OF FACT

The medical evidence shows that the veteran has PTSD as the 
result of verified stressors, which happened while serving on 
active duty in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's grant herein, no prejudice can result 
to the veteran under the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002).  

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).  

Diagnosis 

When the veteran was examined for service, in March 1969 an 
anxiety sleeping pattern was noted.  The examiner concluded 
that the veteran's psychiatric status was normal.  The 
service medical records do not contain any psychiatric 
complaints, findings or diagnoses.  The report of the January 
1972 examination for separation from service shows the 
veteran's psychiatric status was normal.  

There is no documentation of the veteran's medical history 
for many years.  In January 2001, he sought VA treatment for 
a toothache.  In December 2001, he sought treatment for 
depression.  Diagnoses included PTSD.  In January and 
February 2002, the VA staff psychiatrist provided diagnoses 
of a depressive disorder, as well as alcohol abuse and PTSD.  

In March 2002, the veteran had a VA psychiatric examination.  
The diagnoses were PTSD, moderate, and polysubstance 
dependence in remission.  The psychiatric examiner expressed 
the opinion that the veteran's functional impairment was not 
comprised solely of symptoms due to PTSD.  The examiner felt 
that the veteran's personality traits contributed to his 
functional impairment.  The PTSD was felt to be in the mild 
to moderate range.  Psychological testing was recommended.  

The veteran had a PTSD consultation in early April 2002 with 
a nurse practitioner.  She reported that he lacked memory of 
Vietnam trauma events and did not meet the full criteria for 
a diagnosis of PTSD at that time.  She noted that he had a 
lot of paranoid and irrational thoughts and would be better 
assessed after stabilization.  

Psychological testing was done later in April 2002.  It was 
concluded that the veteran's primary symptoms included 
depression, social withdrawal, odd and eccentric appearance, 
behavior and thought disturbance, and anxiety.  He had a long 
history of interpersonal difficulties, both with 
acquaintances and family members.  Diagnoses were PTSD, mild 
(very mild stressors and minimal symptoms); schizoaffective 
disorder, depressive type; and schizotypal personality 
disorder (primary).  

In late April 2002, the psychiatric examiner reviewed the 
results of the psychological testing and issued and addendum 
to his report.  It was noted that the veteran was 
significantly decompensated during the day's examination.  He 
presented with extreme bipolar symptoms and psychosis.  His 
diagnosis was revised to:  schizoaffective disorder, bipolar 
type; PTSD, moderate; poly substance dependence, in remission 
(per patient report); and schizotypal personality disorder.  

In March 2002, the veteran changed VA staff psychiatrists.  
The new doctor diagnosed PTSD, alcohol abuse and depression.  
In various forms, those continued to be the veteran's 
diagnoses on VA mental health clinic notes for May 2002, June 
2002, July 2002, October 2002, March 2003, September 2003, 
March 2004, and June 2004.  In the most recent VA clinical 
note, of June 2005, the staff psychiatrist who has been 
working with the veteran since March 2002, provided a 
detailed report and diagnosed a major depressive disorder, 
recurrent, PTSD, and alcohol dependence.  

Stressors

The service medical records do not document any combat 
injuries.  The service personnel records show the veteran 
served in Vietnam from December 1969 to December 1970.  He 
was assigned to a finance detachment as a pay specialist.  

In February 2002, the RO asked the veteran for information to 
verify his stressors.  In June 2002, the RO notified the 
veteran that it had the report of the VA examination, as well 
as his service personnel file.  In August 2002, the RO denied 
service connection for PTSD.  

In his notice of disagreement (NOD), received in October 
2002, the veteran claimed and described various stressors.  
Of particular significance, the veteran reported that, in the 
summer of 1970, he was on guard duty at the PX (post 
exchange) depot when an explosion rocked the off duty 
shelter.  He grabbed his equipment and ran to a bunker.  The 
Vietnamese compound across the road was taking heavy fire.  
He climbed up to a bunker, which was on top of a Conex box 
and when his head came even to the floor of the post, he 
found himself looking down the muzzle of a rifle.  He dropped 
to the ground screaming and found out it was a nervous guard.  
They watched.  Everything was happening in the Vietnamese 
compound.  He saw three men run around the corner of a 
building and they were cut down by machine gun fire.  Korean 
soldiers opened up with a machine gun, killing one man and 
the VC (Viet Cong) gunner.  They were shooting at anything 
that moved.  The veteran wrote that D.W. was on duty that 
night.  

In a March 2003 statement, D. W. wrote that there was a 
sapper attack on the ARVN (Army of the Republic of Vietnam) 
training camp across the road from them.  D. W. was in the 
last 50 foot tower at the point of the compound.  The VC 
sappers were running from hut to hut blowing up Vietnamese 
everywhere.  He went through 500 rounds on his machine gun.  
There were many casualties.  He also described other 
incidents.  

In June 2003, the veteran waived his request for an RO 
hearing and had an informal conference with a decision review 
officer.  The veteran indicated that he had some of the same 
stressors as D. W.  

The RO requested stressor verification from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(now the Center for Unit Records Research (CURR)).  A reply 
was received in September 2004.  It verified that the 
veteran's unit was stationed at Qui Nhon.  It verified 
attacks in the area in March 1970 and twice in June 1970.  Of 
significance here, it verified that on September 4, 1970, the 
Peoples' Self Defence Forces Training Center at Qui Nhon was 
attacked by an unknown size enemy force.  Friendly losses 
were 15 killed and 22 wounded.  One enemy soldier was killed.  

Analysis

There is one piece of evidence against a diagnosis of PTSD.  
That comes from a nurse practitioner, who interviewed the 
veteran in early April 2002 and concluded that while there 
were some symptoms of PTSD, the full criteria were not met 
because the veteran could not remember stressors.  That 
problem appears to have been resolved, as the veteran has 
described stressors.  Further, the veteran was examined by a 
VA psychiatrist who found that he had other problems but did 
diagnosis PTSD.  The veteran was also seen for psychological 
testing and the psychologist found PTSD, as well as other 
problems.  In April 2002, a VA psychiatrist examined the 
veteran as prepared an addendum which included a diagnosis of 
PTSD.  The veteran has been seen by at least 2 VA staff 
psychiatrists, who have diagnosed PTSD, in addition to other 
psychiatric diagnoses.  Most notably, the June 2005 note from 
a psychiatrist who has been seeing and treating the veteran 
since March 2002 continues to diagnose PTSD, as well as other 
disorders.  Consequently, the Board finds that the 
overwhelming weight of the competent evidence shows that 
while the veteran has other psychiatric diagnoses, he also 
has a diagnosis of PTSD.  

As to the stressors, the United States Court of Appeals for 
Veterans Claims (Court) has held that corroboration does not 
require that there be corroboration of every detail, 
including the claimant's personal participation.  See 
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004); Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002); Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  In this case, the veteran 
described the summer attack on the Vietnamese compound across 
the road from his and told of witnessing substantial 
casualties.  A witness has provided similar information.  The 
official records verify that the veteran's unit was located 
there and that the Vietnamese compound was indeed attacked 
with many causalities.  It is clear that the stressor 
described by the veteran has been corroborated as required by 
38 C.F.R. § 3.304, as explained by the Court.  

The Board realizes that the medical evidence shows the 
veteran has numerous and extensive psychiatric problems in 
addition to PTSD.  However, the extent of the PTSD 
disability, as compared to other diagnoses, is not at issue 
at this time.  Since there is competent medical evidence 
diagnosing PTSD and linking it to stressors during the 
veteran's Vietnam service, and credible supporting evidence 
that claimed in-service stressor occurred, the Board must 
find that the veteran has PTSD that was incurred during his 
active service.  



ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


